DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Patent No.: 4678954) in view of Fujikawa et al. (US Patent Application Pub. No.: US 2018/0130581 A1).
For claim 1, Takeda et al. disclose the claimed invention of a method of manufacturing a magnet (reference numeral 16, see figures 8, 9), the magnet including a magnet body (reference numeral 16) having a surface covered with an insulating member (reference numerals 21a, 21b, see figures 8, 9), the method comprising: an arrangement step that arranges, on the surface of the magnet body (reference numeral 16), the sheet-shaped insulating member including a thermoplastic resin fiber (reference numeral 21b) and an inorganic fiber (reference numeral 21a, see figures 8, 9, also see column 5, lines 11-17), but Takeda et al. however do not specifically disclose a thermocompression step that compresses the insulating member while heating the insulating member to a temperature higher than or equal to a glass transition temperature of the thermoplastic resin fiber, thereby thermocompression-bonding the insulating member to the magnet body in a state in which the inorganic fiber is elastically compressed.  
Fujikawa et al. disclose the process of heating a material to a temperature higher than or equal to a glass transition temperature (see paragraph [0109]), which when applied to the insulating member of Takeda et al. would disclose a thermocompression step that compresses the insulating member while heating the insulating member to a temperature higher than or equal to a glass transition temperature of the thermoplastic resin fiber, thereby thermocompression-bonding the insulating member to the magnet body in a state in which the inorganic fiber is elastically compressed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the material to a temperature higher than or equal to a glass transition temperature as disclosed by Fujikawa et al. for the insulating member of Takeda et al. for predictably providing desirable configuration for facilitating the proper insulation of the components.  
For claim 3, Takeda et al. disclose the claimed invention of a method of manufacturing a rotor (see figures 8, 9), wherein the rotor includes: a rotor core (reference numeral 15, see figures 8, 9) having a slot (in which magnet 16 is disposed, see figures 8, 9); and a magnet (reference numeral 16) that is arranged in the slot and includes a magnet body having a surface covered with an insulating member (reference numerals 21a, 21b, see figures 8, 9), the method comprising: an arrangement step that arranges, on the surface of the magnet body (reference numeral 16), the sheet-shaped insulating member including a thermoplastic resin fiber (reference numeral 21b) and an inorganic fiber (reference numeral 21a, see figures 8, 9, also see column 5, lines 11-17), but Takeda et al. however do not specifically disclose a thermocompression step that compresses the insulating member while heating the insulating member to a temperature higher than or equal to a glass transition temperature of the thermoplastic resin fiber, thereby thermocompression-bonding the insulating member to the magnet body in a state in which the inorganic fiber is elastically compressed, so as to form the magnet; and a fixing step that heats the magnet arranged in the slot to a temperature higher than or equal to the glass transition temperature, thereby restoring elasticity of the inorganic fiber, so as to fix the magnet to the rotor core.  
Fujikawa et al. disclose the process of heating a material to a temperature higher than or equal to a glass transition temperature (see paragraph [0109]), which when applied to the insulating member of Takeda et al. would disclose a thermocompression step that compresses the insulating member while heating the insulating member to a temperature higher than or equal to a glass transition temperature of the thermoplastic resin fiber, thereby thermocompression-bonding the insulating member to the magnet body in a state in which the inorganic fiber is elastically compressed, so as to form the magnet; and a fixing step that heats the magnet arranged in the slot to a temperature higher than or equal to the glass transition temperature, thereby restoring elasticity of the inorganic fiber, so as to fix the magnet to the rotor core.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the material to a temperature higher than or equal to a glass transition temperature as disclosed by Fujikawa et al. for the insulating member of Takeda et al. for predictably providing desirable configuration for facilitating the proper insulation of the components.  
For claim 4, Takeda et al. disclose the claimed invention comprising: a magnet body (reference numeral 16, see figures 8, 9); and a sheet-shaped insulating member including a thermoplastic resin fiber (reference numeral 21b) and an inorganic fiber (reference numeral 21a, see figures 8, 9, also see column 5, lines 11-17), the insulating members (reference numerals 21a, 21b) covering a surface of the magnet body (reference numeral 16, see figures 8, 9), but Takeda et al. however do not specifically disclose the inorganic fiber being elastically compressed.  
Fujikawa et al. disclose the process of heating a material to a temperature higher than or equal to a glass transition temperature (see paragraph [0109]), which when applied to the insulating member of Takeda et al. would disclose the inorganic fiber being elastically compressed.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat the material to a temperature higher than or equal to a glass transition temperature as disclosed by Fujikawa et al. so that the inorganic fiber would be elastically compressed for Takeda et al. for predictably providing desirable configuration for facilitating the proper insulation of the components.  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Patent No.: 4678954) in view of Saigusa et al. (US 20200185989 A1).
For claim 5, Takeda et al. disclose the claimed invention comprising: a rotor core (reference numeral 15) having a slot (in which the magnet 16 is disposed, see figures 8, 9); and a magnet (reference numeral 16) that is arranged in the slot and includes a magnet body (reference numeral 16) having a surface covered with an insulating member (reference numerals 21a, 21b, see figures 8, 9), wherein the insulating member includes a thermoplastic resin fiber (reference numeral 21b) and an inorganic fiber (reference numeral 21a, see figures 8, 9, also see column 5, lines 11-17), and is sheet-shaped (see figures 8, 9), but Takeda et al. however do not specifically disclose the magnet being fixed to the rotor core in a state in which the insulating member is in contact with an inner surface of the slot.  
Saigusa et al. disclose an insulating component (reference numeral 14) being in contact with an inner surface of the slot (insulating component 14 contacting the periphery of the core 12 which constitutes the inner surface of the slot in which magnets 13 are disposed, see figure 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the insulation contact the inner surface as disclosed by Saigusa et al. so that the magnet is fixed to the rotor core in a state in which the insulating member is in contact with an inner surface of the slot for Takeda et al. for predictably providing desirable configuration for facilitating the proper insulation of the components.  

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art discloses some of the claimed invention as explained above in the present action, the prior art of record do not sufficiently disclose the combination of features which comprise of the sheet-shaped insulating member including insulating members unwound from two rolls that are made by rolling up the insulating members, and the arrangement step arranges the insulating member unwound from one of the rolls on a first surface of the magnet body, and arranges the insulating member unwound from the other roll on a second surface of the magnet body as recited in claim 2 together with base claim 1.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose embodiments of rotor core magnet and resin component configurations: US 10326342 B2 (Kino; Masahiro et al.), US 10320249 B2 (Okamoto; Hiromitsu et al.), US 9782953 B2 (Peng; Zhongjie et al.), US 9680342 B2 (Arimatsu; Yohei), US 9413199 B2 (Arimatsu; Yohei), US 20200001546 A1 (FURUKAWA; Yoshio et al.), US 20190173337 A1 (SHIMOKAWA; Takaya et al.), US 20180248453 A1 (NAKAYAMA; Kenichi et al.), US 20170187258 A1 (FUJIKAWA; Kenichi et al.), US 20160271865 A1 (IWANO; Yoshihiro), US 20160152003 A1 (Peng; Zhongjie et al.), US 20140327329 A1 (Kitada; Tetsuya), US 20140062251 A1 (ARIMATSU; Yohei et al.).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084. The examiner can normally be reached 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX W MOK/Primary Examiner, Art Unit 2834